DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Duke Taylor  on 07/14/2022. Claims 14-20 are cancelled.

Allowable Subject Matter
Claims 1-13 are allowable.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Holland (US 20150233517) discloses  a method for producing a shaped profile section in a continuous line process ([0007]-[0008]), the method comprising steps of: providing an outer facing web ([0007],[0060], Figure-3, outer facing web-4); laying down liquid foam reactants in the outer facing web ([0025]); engaging an inner facing web with the outer facing web (Inner facing web-3 engaged with outer facing web-4 as shown in Figure 4); pre-forming the outer facing web into a desired outer profile shape prior to laying down the reactants ([0064]); and pre-forming the inner facing web into a desired inner profile shape for the shaped profile section prior to engagement with the outer facing web ([0033], inner web is shaped by a mandrel-11, Figure-3 shows shaping occur without engagement). However, Holland didn’t explicitly state that the pre-formed inner facing web maintains its shape in the absence of support from an external structure, after the step of pre-forming the inner facing web is complete..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741